 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Teresa Lynn Walaszek,                             No. CV-19-08222-PCT-DWL
10                 Plaintiff,                          ORDER
11   v.
12   Commissioner       of      Social    Security
     Administration,
13
                   Defendant.
14
15          Pending before the Court is Plaintiff’s unopposed application for an award of
16   attorneys’ fees and costs. (Doc. 18.)

17          “The Equal Access to Justice Act (EAJA) instructs that this court ‘shall’ grant
18   attorneys[’] fees to a prevailing plaintiff ‘unless’ the government meets its burden to

19   demonstrate that both its litigation position and the agency decision on review were

20   ‘substantially justified.’” Campbell v. Astrue, 736 F.3d 867, 868 (9th Cir. 2013) (quoting
21   28 U.S.C. § 2412(d)(1)(a)).    Here, the government has chosen not to respond, and
22   therefore the Court must grant attorneys’ fees. See, e.g., Robinson v. Berryhill, 2018 WL

23   7140957, *2 (9th Cir. 2018) (“Pursuant to the parties’ stipulation and the [EAJA], 24

24   U.S.C. § 2412(d), attorney’s fees . . . and costs . . . are awarded.”); Wheatley v. Berryhill,

25   2018 WL 6579351, *1 (9th Cir. 2018) (same).

26          Plaintiff’s attorney seeks to recover EAJA fees at the rate of $250 per hour. This
27   is not permissible. Attorneys’ fees pursuant to the EAJA “shall not be awarded in excess
28   of $125 per hour unless the court determines that an increase in the cost of living or a
 1   special factor, such as the limited availability of qualified attorneys for the proceedings
 2   involved, justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A). “Appropriate cost-of-living
 3   increases are calculated by multiplying the $125 statutory rate by the annual average
 4   consumer price index figure for all urban consumers (‘CPI–U’) for the years in which
 5   counsel's work was performed, and then dividing by the CPI–U figure for March 1996,
 6   the effective date of EAJA’s $125 statutory rate.” Thangaraja v. Gonzales, 428 F.3d
 7   870, 876–77 (9th Cir. 2005). However, the Ninth Circuit has simplified this process by
 8   posting the statutory maximum rates from 2009 to the present on its website, available at
 9   https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039.             The    statutory
10   maximum rate for work performed in 2019 is $205.25.
11            Plaintiff’s counsel billed 15.9 hours in 2019.     (Doc. 19 at 3-4.)     Thus, the
12   maximum fees award permissible is $3,263.48 (the product of 15.9 hours x $205.25 per
13   hour).
14            Thus, the Court will award $3,263.48 in attorneys’ fees and $427.20 in costs.
15            Accordingly,
16            IT IS ORDERED that Plaintiff’s unopposed application for an award of
17   attorneys’ fees and costs (Doc. 18) is granted in part and Plaintiff is awarded $3,263.48
18   in attorneys’ fees and $427.20 in costs.
19            IT IS FURTHER ORDERED that if the government determines that Plaintiff
20   does not owe a debt subject to offset under the Treasury Offset Program, 31 U.SC. §
21   3716(c),      and    the    government     agrees    to waive the requirements of the Anti-
22   Assignment Act, 31 U.S.C. § 3727, the government shall pay the EAJA award to
23   Plaintiff’s counsel. If there is a debt owed under the Treasury Offset Program, the
24   remaining EAJA award after offset will be paid by a check made out to Plaintiff but
25   delivered to Plaintiff’s counsel.
26            Dated this 20th day of February, 2020.
27
28


                                                 -2-
